

114 S736 IS: State, Tribal, and Local Species Transparency and Recovery Act
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 736IN THE SENATE OF THE UNITED STATESMarch 12, 2015Mr. Enzi (for himself, Mr. Roberts, Mr. Thune, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to require disclosure to States of the basis of
			 determinations under such Act, to ensure use of information provided by
			 State, tribal, and county governments in decisionmaking under such Act,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the State, Tribal, and Local Species Transparency and Recovery Act. 2.Requiring decisional transparency with affected StatesSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) is amended—
 (1)by inserting (1) before the first sentence; and (2)by striking Such cooperation shall include and inserting the following:
				
 (2)Such cooperation shall include— (A)before making a determination under section 4(a), providing to States affected by such determination all data that is the basis of the determination; and
						(B).
			3.Ensuring use of State, tribal, and local information
 (a)In generalSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (1)by redesignating paragraphs (2) through (21) as paragraphs (3) through (22), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)The term best scientific and commercial data available includes all such data submitted by a State, tribal, or county government..
 (b)Conforming amendmentSection 7(n) of such Act (16 U.S.C. 1536(n)) is amended by striking section 3(13) and inserting section 3(14).